Citation Nr: 0531248	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  97-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  He also performed service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which denied reopening of the 
veteran's claim for hemorrhoids.  A November 2004 Board 
decision found that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for hemorrhoids.  The case was then remanded.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
hemorrhoids and any incident of service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records indicate that the veteran's anus and 
rectum were clinically normal on an examination in May 1967.  

In September 1969, he was found to have hemorrhoids.  In 
October 1969, the veteran was admitted to a hospital with a 
two month history of rectal pain and itching that was 
originally diagnosed as hemorrhoids.  Subsequent service 
medical records showed that the correct diagnosis was 
condyloma acuminata.  This diagnosis was confirmed by 
pathology and a condylomata excision was performed during the 
hospitalization.  

A review of the veteran's National Guard medical records 
reveals that a history of hemorrhoids as noted on 
examination.  See, e.g., the July 1993 and January 2003 
physical examination reports.  A history of an April 2002 
surgery for hemorrhoids was also noted. 

At a June 1973 VA examination, there was no evidence of 
hemorrhoids.

A statement from Samuel S. Faris, M.D., dated in May 1981 
indicated that he treated the veteran in 1977 for what he 
thought was an anal fissure.  

VA treatment records dated in March 1982 noted complaints of 
rectal bleeding which the examiner concluded was consistent 
with hemorrhoidal bleeding.  

Private medical records from S. Harris Currado, M.D., dated 
May 1989 to August 1994 noted internal hemorrhoids in July 
1989.

Treatment records from Daniel L. Skubick, M.D., dated in 
January 1991 showed several small external hemorrhoids.  

Private medical records from Grand View Hospital dated July 
1989 to March 1997 showed treatment for hemorrhoids.

VA treatment records dated May 1997 to January 1999 noted 
complaints of hemorrhoids.  

At his January 1999 VA examination, the veteran underwent a 
rectal examination.  Based on review of the veteran's 
history, the opinion was that the appellant had hemorrhoids 
that developed in service as evidenced by a hemorrhoidectomy 
that was performed in October 1969.

A private October 1999 colonoscopy revealed that the veteran 
had internal hemorrhoids.  

The veteran underwent another VA rectal examination in 
February 2003.  The examiner had an opportunity to review the 
entire claims file.  The examiner noted service medical 
records showed the veteran had been misdiagnosed with 
hemorrhoids in service and that the actual in-service 
disorder was condyloma acuminata.  The examiner concluded 
that there was no documented evidence of hemorrhoidal disease 
in service, and that hemorrhoids were only documented in post 
service records.  

A June 2003 VA examination for scars revealed old redundant 
skin lesions from prior hemorrhoids.  

In a November 2004 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim.  
The claim was remanded to the RO for further development and 
to readjudicate the claim for service connection for 
hemorrhoids.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in October 2002 and 
again in January 2005 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a) (2005).  ACDUTRA is generally full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. 3.6(c)(1) (2005).  INACDUTRA is generally Reserve 
duty other than full-time duty.  38 C.F.R. 3.6(d)
(2005).



Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against finding entitlement to service 
connection for hemorrhoids.  Service medical records show 
that the veteran had been misdiagnosed with hemorrhoids in 
service and that the actual disorder was condyloma acuminata.  
At his June 1973 VA examination, there was no evidence of 
hemorrhoids.  His National Guard records show a history of 
hemorrhoids, but there is no evidence that hemorrhoids began 
during a period of active duty for training with the National 
Guard.

A February 2003 VA examiner, after reviewing the veteran's 
claims file, noted that the veteran had been misdiagnosed 
with hemorrhoids in service.  The examiner concluded that 
there was no documented evidence of hemorrhoidial disease in 
service and that hemorrhoids were only documented in post 
service records.

The January 1999 VA examiner's opinion which noted that the 
veteran had a hemorrhoidectomy while in service was based 
upon the history given by the veteran.  While an examiner can 
render a current diagnosis based upon an examination of the 
veteran, the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence."  
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  For this reason, 
the medical opinion of the January 1999 VA examiner is 
inadequate to establish a connection between the veteran's 
hemorrhoids and service, and such a connection is an 
essential element in a claim for service connection.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


